- 1 -






Exhibit 10.8


CHANGE OF CONTROL AGREEMENT


THIS AGREEMENT made as of the 15th day of August, 2019


B E T W E E N:


SPHERE 3D CORP., a corporation existing pursuant to the laws of the Province of
Ontario


(herein called the "Corporation")


OF THE FIRST PART
and


[____________________], residing in the City of Toronto, in the Province of
Ontario


(herein called the "Board Member")


OF THE SECOND PART


WHEREAS the Board Member currently serves as a member of the board of directors
of the Corporation;


AND WHEREAS as of June 30, 2019, the Corporation owes the Board Member fees for
directorship services in the amount of US$[_____] (the “Outstanding Board
Fees”);


AND WHEREAS the Corporation does not have sufficient financial resources to pay
the Outstanding Board Fees to the Board Member. Accordingly, the Board Member is
prepared to waive his entitlement to receive the Outstanding Board Fees and
restructure such payment entitlement on the terms set forth in this Agreement.


AND WHEREAS the Corporation considers the continuance of a sound and vital board
oversight of the Corporation to be essential to protecting and enhancing the
best interest of the Corporation and its shareholders and wishes to enter into
this Change of Control Agreement (the "Agreement") to encourage the Board Member
to continue to perform all of his responsibilities in a superior manner;


    IN CONSIDERATION of the mutual covenants set out herein, the parties agree
as follows:


1.
Waiver of Outstanding Board Fees



The Board Member hereby agrees to waive his entitlement to receive the
Outstanding Board Fees and to restructure such payment entitlement on the terms
set forth in this Agreement.






--------------------------------------------------------------------------------

- 2 -






2.
Board Services



The Board Member shall devote sufficient time and attention and use his best
efforts towards the interests of the Corporation. Without limiting the
generality of the foregoing, the Board Member shall continue to perform all of
his responsibilities in a diligent, faithful and professional manner, treating
the Corporation at all times as a going concern. The Board Member understands
and acknowledges that the Corporation is relying upon the ongoing hard work and
commitment of the Board Member during a potentially turbulent and difficult
period as consideration for its entering into this Agreement.


3.    Payment Upon a Change of Control


In the event of a Change of Control and provided no payment has been made under
Section 4, the Board Member shall be entitled, in his sole discretion, to
provide written notice to the Corporation at any time within 30 days of such
event, to receive an amount equal to the Outstanding Board Fees. The Corporation
covenants and agrees to use its commercially reasonable efforts to provide the
Board Member with written notice of a Change of Control.


For the purposes of this Agreement, a “Change of Control” shall be deemed to
have occurred if on or after the date hereof, any person (which, for all
purposes hereof, shall include, without limitation, an individual, sole
proprietorship, partnership, unincorporated associate, unincorporated syndicate,
unincorporated organization, trust, body corporate and a trustee executor,
administrator or other legal representative) or any group of two or more persons
acting in concert, becoming the beneficial owner, directly or indirectly, of
securities of the Corporation representing, or acquiring the right to control or
direct, or acquiring through the conversion of securities or the exercise of
warrants or other rights to acquire securities, more than fifty percent (50%) of
the combined voting power of the Corporation or any successor to the Corporation
in any manner whatsoever, including, without limitation, as a result of a
takeover bid or an amalgamation of the Corporation with any other entity or any
other business combination or reorganization.


4.
Accelerated Payment



If, prior to a Change of Control, the Board Member (a) becomes unable to serve
on the board of directors of the Corporation, either due to prolonged sickness,
disability or death, or (b) is not reappointed as a member of the board at a
duly convened meeting of its shareholders, then the Board Member shall be
entitled to receive an amount equal to the Outstanding Board Fees within 30 day
of such event.


5.
Miscellaneous



5.1    This Agreement shall be binding upon any successor (whether direct or
indirect, by purchase, merger, amalgamation, business reorganization or
otherwise) to all or substantially all of the business and/or assets of the
Corporation. No transaction shall be completed unless such successor shall have
executed and delivered an agreement whereby such successor expressly assumes the
obligations of the Corporation under this Agreement, but no such agreement shall
be necessary to making this Agreement binding upon such successors.


5.2    This Agreement shall enure to the benefit of and be enforceable by the
Board Member’s legal personal representatives, executors and administrators. If
the Board Member should die while any amount would still be payable to the Board
Member hereunder if the Board Member had continued to live, all such amounts
shall be paid in accordance with the terms of this Agreement to the Board
Member’s estate or such other person as may be properly appointed by the Board
Member for this purpose.






--------------------------------------------------------------------------------

- 3 -






5.3    Any notice or other communication required or permitted pursuant to the
terms of this Agreement shall be in writing and shall be deemed to have been
duly given and received when actually delivered or when mailed postage prepaid
and registered with return receipt requested and received or when transmitted by
telecopier provided that the transmitter has received confirmation of the
successful completion thereof, if to the Corporation addressed as follows:


Sphere 3D Corp.
895 Don Mills Road
Bldg. 2, Suite 900
Toronto, Ontario
M3C 1W3


Attention:    Peter Tassiopoulos, CEO


And if to the Board Member addressed as follows:


[Insert name and address]


Or to such other address as the intended recipient may have theretofore
furnished to the sender in writing in accordance herewith. Any notice given
hereunder shall state in reasonable detail the factual basis underlying such
notice.


5.4    Except as expressly provided elsewhere in this Agreement, no provision of
this Agreement may be modified, waived or discharged unless such waiver,
modification or discharge is agreed to in writing and signed by the Board Member
and such officer of the Corporation as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any conditional or provision of this
Agreement to be performed by such party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the Province of Ontario and the laws
of Canada applicable therein. Any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, provincial or local
law.


5.5    The validity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.


5.6    The section headings herein are for convenience only and shall not limit
the scope or affect of any provision hereof.




[Signature page to follow]




--------------------------------------------------------------------------------

- 4 -








IN WITNESS WHEREOF this Agreement has been executed by the parties hereto.




SPHERE 3D CORP.




By:                        
Peter Tassiopoulos
Chief Executive Officer




                                


SIGNED, SEALED & DELIVERED        )
)
)
)
)                        
Witness                            [Name]














